Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 10/27/2021. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-18 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
	
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15 are rejected under 35 U.S.C. § 102(a)(2) and as being anticipated by LAVIGNE (US-20210154689-A1), hereinafter referred to as LAVIGNE.
Regarding Claim 11, LAVIGNE teaches the powder storage vessel for an additive manufacturing apparatus, the powder storage vessel comprising (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim. Please see Paragraph(s) 0020): 
a vessel body comprising a powder storage volume (see where the printing device may have a container to act as a reservoir or a supply container, Paragraph(s) 0021 and Figure(s) 3), 
the vessel body comprising a sidewall surrounding the powder storage volume having a top defining a top of the powder storage volume and a bottom defining a bottom of the powder storage volume (Paragraph(s) 0021 and Figure(s) 3); 
a floor having a powder delivery opening extending therethrough (see the bottom of the nozzle that contains nozzle channel 324, Paragraph(s) 0045 and Figure(s) 3), 
the floor covering the powder storage volume and connected to the bottom of the sidewall (see the bottom of the nozzle that contains nozzle channel 324, Paragraph(s) 0045 and Figure(s) 3); 
and a bottom cap having a powder delivery opening extending therethrough (310, Figure(s) 3), 
the bottom cap extending around the floor and engaging around the periphery of the sidewall (Figure(s) 3); 
wherein, in an open configuration, the powder delivery opening of the bottom cap is aligned with the powder delivery opening of the floor to allow powder material from the powder storage volume to flow through the powder delivery openings (front wall 328 is slide able, Paragraph(s) 0099 and 0110 and 0076), 
wherein, in a closed configuration, one or both of the vessel body and the bottom cap is rotated relative to the other to misalign the powder delivery openings and inhibit powder material from flowing from the powder storage volume through the powder delivery openings (Paragraph(s) 0133 and 0076).  

Regarding Claim 12, LAVIGNE teaches the powder storage vessel of claim 11, 
wherein the bottom cap further comprises a guide pin received within a guide opening formed through the floor of the vessel body (locking rod and locking rod window, abstract).  

Regarding Claim 13, LAVIGNE teaches the powder storage vessel of claim 12, 
wherein the vessel body comprises the sidewall having an access opening extending therethrough, the access opening providing access to the guide pin from outside the vessel body (Figure(s) 1/3).  

Regarding Claim 14, LAVIGNE teaches the powder storage vessel of claim 13, 
wherein the guide pin is threaded to receive a lock member (see where the locking rod is locked in the sealed orientation until the dispensing-side mating interface 101 is fully engaged with the receiving side mating interface, Paragraph(s) 0077).  

Regarding Claim 15, LAVIGNE teaches the powder storage vessel of claim 11, 
wherein the vessel body comprises the sidewall and a pair of guide walls that extend downward toward the floor adjacent to opposite sides of the powder delivery opening (Figure(s) 3).  
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1-5 and 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over LAVIGNE. 
Regarding Claim 1, LAVIGNE’s first embodiment teaches an additive manufacturing apparatus for forming a three-dimensional article through successive fusion of parts of layers of a powder material (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim. Paragraph(s) 0020), which parts correspond to successive cross-sections of the three-dimensional article (Paragraph(s) 0020), the additive manufacturing apparatus comprising (Paragraph(s) 0020): 
a process chamber housing with a process chamber (see where the printing device may have a container to act as a reservoir or a supply container, Paragraph(s) 0021); 
and a powder storage vessel in the process chamber (see where the systems and mating devices may operate to  lock a printing substance dispensing nozzle in a sealed orientation, Paragraph(s) 0033), 
the powder storage vessel comprising (lockable print substance dispensing nozzle 110, Paragraph(s) 0035 and Figure(s) 1/3/4): 
a vessel body comprising a powder storage volume (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of holding powder with channel 106, Figure(s) 3 and Paragraph(s) 0037),
a floor comprising a powder delivery opening extending therethrough (see the bottom of the nozzle that contains nozzle channel 324, Paragraph(s) 0045 and Figure(s) 3),
the floor covering the powder storage volume and connected to the sidewall at the bottom (dispensing-side mating interface 101, Paragraph(s) 0035 and Figure(s) 1/3/4); 
and a bottom cap (310, Figure(s) 3) comprising a powder delivery opening (Please see the 35 U.S.C. § 112(b), above. Please see 326, Figure(s) 3. The examiner is interpreting this as a second opening that is different from the first.) extending therethrough (Figure(s) 3), 
the bottom cap extending around the floor and engaging around a periphery of the sidewall (Figure(s) 3); 
wherein, in an open configuration, the powder delivery opening of the bottom cap is aligned with the powder delivery opening of the floor to allow powder material to flow from the powder storage vessel through the powder delivery openings (front wall 328 is slide able, Paragraph(s) 0099 and 0110 and 0076); 
and wherein, in a closed configuration, one or both of the vessel body and the bottom cap is rotated relative to the other to misalign the powder delivery openings and inhibit powder material from flowing from the powder storage vessel through the powder delivery openings (Paragraph(s) 0133 and 0076).  
However, LAVIGNE’s first embodiment is not explicit to the following limitations:
an energy beam source arranged for at least one of heating or fusing a powder material located on a build platform within the process chamber in a predetermined pattern layer-by-layer to form the three-dimensional article (see where the printing device may be used, including laser printers and 3D printers, Paragraph(s) 0020. The examiner considers that 3D printers may include layers and they form 3D-articles.); 

Regarding Claim 2, LAVIGNE teaches the additive manufacturing apparatus of claim 1,
wherein the bottom cap further comprises a guide pin received within a guide opening formed through the floor of the vessel body (locking rod and locking rod window, abstract).  

Regarding Claim 3, LAVIGNE teaches the additive manufacturing apparatus of claim 2, 
wherein the vessel body comprises the sidewall having an access opening extending therethrough, the access opening providing access to the guide pin from outside the vessel body (Figure(s) 1).  

Regarding Claim 4, LAVIGNE teaches the additive manufacturing apparatus of claim 3, 
wherein the guide pin is threaded to receive a lock member (see where the locking rod is locked in the sealed orientation until the dispensing-side mating interface 101 is fully engaged with the receiving side mating interface, Paragraph(s) 0077).  

Regarding Claim 5, LAVIGNE teaches the manufacturing apparatus of claim 1, 
wherein the vessel body comprises the sidewall and a pair of guide walls that extend downward toward the floor adjacent to opposite sides of the powder delivery opening (Figure(s) 3).  

Regarding Claim 9, LAVIGNE teaches the additive manufacturing apparatus of claim 1, 
wherein the vessel body comprises a dowel rod (354 and 334, Figure(s) 3) extending therethrough (Figure(s) 3), wherein ends of the dowel rod are received by clips on opposite sides of the vessel body located within the process chamber (352 and 356, Figure(s) 3).  

Regarding Claim 10, LAVIGNE teaches the additive manufacturing apparatus of claim 9, 
wherein the bottom cap comprises a tab that is received within a tab receiving recess thereby inhibiting rotation of the bottom cap as the vessel body rotates while locating the ends of the dowel rod in the clips (see where the locking rod window is L-shaped, Figure(s) 3).  


Claim(s)  6-8 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over LAVIGNE in view of NG (US-20170072636-A1), hereinafter referred to as NG.
Regarding Claim 6, LAVIGNE teaches the additive manufacturing apparatus of claim 1, wherein the powder delivery opening of the floor is a first powder delivery opening of the floor (Figure(s) 3); however, LAVIGNE does not teach:
the floor further comprising a second powder delivery opening. 
In the same field of endeavor, NG teaches a powder delivery apparatus with a plurality of openings (Figure(s) 6C). 
LAVIGNE and NG are analogous in the field of powder delivery apparatuses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LAVIGNES'(s) number of openings with NG'(s) second opening. The examiner considers this obvious to duplicate. Please see MPEPE 2144.04 VI. B. 
Regarding Claims 7- 8, please see the rejection for Claim 6.

Regarding Claim 16, LAVIGNE teaches the powder storage vessel of claim 11, wherein the powder delivery opening of the floor is a first powder delivery opening of the floor (Figure(s) 3); however, LAVIGNE does not teach:
 the floor further comprising a second powder delivery opening.  
In the same field of endeavor, NG teaches a powder delivery apparatus with a plurality of openings (Figure(s) 6C). 
LAVIGNE and NG are analogous in the field of powder delivery apparatuses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify LAVIGNES'(s) number of openings with NG'(s) second opening. The examiner considers this obvious to duplicate. Please see MPEPE 2144.04 VI. B. 
Regarding Claims 17- 18, please see the rejection for Claim 16.

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BOSHOLD (US-3352141-A) teaches a container 20 (powder storage vessel and top cap), container holder 22 (bottom cap), keys 26 and 28 and keyways (guide pin) (Figure(s) 3).
YODA (US-5513777-A) teaches the powder storage vessel (abstract).
HUMAN (US-20030107154-A1) teaches a powder delivery apparatus (abstract).
JOHNSON(US-20090241275-A1) teaches the dowel rods and  latches (abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743